Citation Nr: 1521948	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  09-22 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for a left knee disability prior to October 16, 2013 and entitlement to a rating in excess of 30 percent for status-post total left knee replacement from January 1, 2015.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel



INTRODUCTION

The Veteran served on active duty from January 1994 to March 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. which granted service connection for degenerative arthritis of the left knee, status post-surgery for ACL tear, with residual scars, assigning a 10 percent evaluation effective July 23, 2007.  

In February 2013, the Board denied the claim for an initial evaluation in excess of 10 percent for degenerative arthritis of the left knee, status post-surgery for anterior cruciate ligament (ACL) repair with residual scars (Diagnostic Codes 5010-5260) and granted a separate 10 percent evaluation for instability (Diagnostic Code 5257).  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court issued an order granting a September 2013 Joint Motion for Remand (JMR).  The appeal has been returned to the Board for action consistent with the September 2013 JMR and Court Order.

In April 2014, the Board remanded the case for further development.

The Veteran was granted a schedular total disability rating for temporary total rating from October 16, 2013 to January 1, 2015 for surgical convalescence for a total left knee replacement.  As this is the highest disability rating allowed, entitlement to an increased rating for this time period is not currently before the Board as the claim for this time period has been fully granted.  AB v. Brown, 6 Vet. App. 35 (1993).  

The issues of service connection for tinnitus and an increased rating for the service-connected right knee disability have been raised by the record in a February 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  Prior to October 16, 2013, the Veteran's service-connected left knee disability was manifested by flexion limited to no less than 135 degrees, with pain at 130 degrees; extension limited to no more than 0 degrees; degenerative arthritis; and symptomatic removal of the semilunar cartilage.

2.  From January 1, 2015, the Veteran's left knee disability is manifested by severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  Prior to October 16, 2013, the criteria for a disability rating in excess of 10 percent for service-connected degenerative arthritis of the left knee, status post-surgery for ACL repair with residual scars, based on arthritis, have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.71a, Diagnostic Codes 5010-5260 (2014).

2.  Prior to October 16, 2013, the criteria for a separate 10 percent disability rating for symptomatic removal of the semilunar cartilage are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5259 (2014).

3.  From January 1, 2015, the criteria for an evaluation of 60 percent for status-post total left knee replacement, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5055 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard August 2007 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations in November 2007 and June 2014.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

General Rating Principles

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

Rating a Knee Disability

The left knee disability is currently rated 10 percent for degenerative arthritis of the left knee, status post-surgery for ACL tear, with residual scars from July 23, 2007 to October 16, 2013 under Diagnostic Codes 5010-5260.  For this same time period, the Veteran is also in receipt of a 10 percent rating for instability of the left knee under Diagnostic Code 5257.

The Veteran underwent a total knee replacement in October 2013 and was awarded a temporary total rating for surgical convalescence until January 2015.  From January 1, 2015, the Veteran's left knee disability is rated under Diagnostic Code 5055 for knee replacements (prosthesis) and was assigned a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  

Under Diagnostic Code 5010, degenerative changes due to trauma established by X-ray are rated on the basis of limitation of motion under the appropriate Diagnostic Code for the specific joint involved.  When, however, the limitation of motion of the specific joint involved is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each major joint affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

Limitation of motion of the knee is rated under Diagnostic Code 5260 (limitation of flexion) and Diagnostic Code 5261 (limitation of extension). 

Under Diagnostic Code 5260, the criterion for a 10 percent rating is flexion limited to 45 degrees. The criterion for the next higher rating, 20 percent, is flexion limited to 30 degrees. 

Under Diagnostic Code 5261, the criterion for a 10 percent rating is extension limited to 10 degrees.  The criterion for the next higher rating, 20 percent, is extension limited to 15 degrees. 

Normal knee motion is from zero degrees of extension to 140 degrees of flexion. 38 C.F.R. § 4.71, Plate II. 

Separate ratings may be assigned for limitation of flexion and for extension. VAOPGCPREC 9-04 (September 17, 2004). 

Under Diagnostic Code 5258, a 20 percent rating is warranted for dislocated semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are not applicable to ratings under Diagnostic Code 5258 because this code is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  20 percent is the maximum schedular rating available under Diagnostic Code 5258.  

Diagnostic Code 5259 provides for a 10 percent rating based on evidence of symptomatic, removed semilunar cartilage.  

A semilunar cartilage is one of the menisci of the knee joint.  See Stedman's Medical Dictionary, 296 (27th ed., 2000).

Diagnostic Code 5055 allows for a rating of 100 percent for one year following implantation of prosthesis.  Thereafter, the Code provides for a minimum rating of 30 percent.  A 60 percent rating is warranted where there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  The knee may also be rated by analogy using Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension) or 5262 (impairment of the tibia and fibula) if they provide for a rating greater than the 30 percent minimum.

In rating a disability of the musculoskeletal system, a number of factors are for consideration.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995). 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45; DeLuca, at 206-07.

Also with arthritis or periarticular pathology, painful motion is factor to be considered.  The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59. 

Facts and Analysis

Prior to October 16, 2013

The findings for flexion of the left knee have been to 140 degrees with pain beginning at 130 (VA examination in November 2007) and 135 (VA treatment in July 2008).  Although the Veteran did have flare-ups and functional loss and impairment caused by pain on motion, the evidence does not show that the Veteran had additional limitation of motion on repetition that would more nearly approximate limitation of flexion to 30 degrees.  The November 2007 VA examiner stated that joint function on the left is not additionally limited by fatigue, weakness, lack of endurance and incoordination after repetitive use and "the [fatigue, weakness, lack of endurance and incoordination] additionally limit the joint function by none degrees."  In the absence of evidence of limitation of flexion to approximately 30 degrees, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the criterion for a disability rating higher than 10 percent under Diagnostic Code 5260 has not been met prior to October 16, 2013.

The findings from the November 2007 VA examination for the Veteran's extension of the left knee have been 0 degrees, or normal.  As the evidence shows that the Veteran had full range of extension, a separate disability rating for limitation of extension is not warranted prior to October 16, 2013.  During the examination, pain on repetitive use was noted, but there was no indication that additional limitation of extension was noted.  In the absence of evidence of limitation of extension to approximately 10 degrees, even when considering functional loss under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board finds that criterion for a separate compensable rating for limitation of extension under Diagnostic Code 5261 has not been met for the time period prior to October 16, 2013.  

During the November 2007 VA examination, the Veteran reported that he did not have weakness, heat, redness, giving way, locking, fatigability or dislocation.  He did have stiffness in the mornings, swelling when on his feet for prolonged periods, and lack of endurance.  An August 2008 VA magnetic resonance imaging (MRI) did show retear or complete reabsorption of ACL graft and postsurgical change, flipped medial meniscus and tear within the anterior horn of the lateral meniscus, a bone-on-bone appearance was present with loss of underlying articular cartilage and moderate joint effusion with synovitis and lipoma arborescens.  In April 2010, the Veteran was treated for pain in the left knee and complaints of weakening of his quads and hamstrings.  The physician noted that the Veteran had an ACL reconstruction and meniscectomy in 2001.  He denied any locking or giving way of his left knee.  

It is unclear from the medical evidence of record whether the Veteran has a dislocated semilunar cartilage or a removed semilunar cartilage, because although there is evidence of a meniscectomy, which would indicate the meniscus was removed, the August 2008 MRI appears to show flipped medial meniscus and tear within the anterior horn of the lateral meniscus.  Regardless of whether the Veteran has had a total meniscectomy or if he has some meniscus intact, his post-surgery ACL repair and meniscectomy appear to be symptomatic with pain and effusion.  Affording the Veteran the benefit of the doubt, the Board finds that a separate 10 percent disability rating under Diagnostic Code 5259 for symptomatic removed semilunar cartilage is warranted prior to October 16, 2013.  However, a 20 percent disability rating under Diagnostic Code 5258 is not warranted as there is no evidence of any episodes of locking (either on examination or based on the Veteran's subjective contentions), much less frequent episodes of locking, as required by the rating criteria.  

The Veteran has been granted a separate 10 percent rating under Diagnostic Code 5257 for instability of the left knee, effective prior to October 16, 2013.  The November 2007 examination report shows the Veteran had crepitus through the range of motion.  However, the Veteran did not complain of instability and stability testing of the anterior and posterior cruciate ligaments, the medial and lateral collateral ligaments and the medial and lateral meniscus test of the left knee were within normal limits.  The record is silent for complaints or findings of moderate instability or subluxation prior to October 16, 2013.  In the absence of evidence of recurrent subluxation or lateral instability of the left knee that is moderate in severity, a rating higher than 10 percent under Diagnostic Code 5257 is not warranted prior to October 16, 2013.

In an effort to afford the Veteran the highest possible disability rating, the Board has considered his left knee disability under all potentially appropriate diagnostic codes.  Schafrath, supra.  The Veteran has never demonstrated or been diagnosed with ankylosis of the knee, impairment of the tibia and fibula, or genu recurvatum (hyperextended knee).  Therefore, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262, and 5263 are not for application.  

Finally, the Board notes the Veteran was granted a separate 10 percent rating under Diagnostic Code 7804 for left anterior knee surgical scar related to the left knee disability in an October 2014 rating decision, effective June 20, 2014.  During the June 2014 VA examination, the Veteran was found to have one painful scar measuring 22 cm described as a linear surgical scar anterior thigh with keloid and discoloration and one nonpainful scar measuring 1 cm.  A higher rating is not warranted under the applicable diagnostic codes that would afford the Veteran a rating higher than 10 percent as the scars are not deep and nonlinear and the Veteran has only one painful scar.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7804.

In sum, ratings higher than 10 percent are not warranted for limitation of flexion or instability prior to October 16, 2013; and a separate rating for symptomatic removal of the semilunar cartilage is warranted prior to October 16, 2013.

From January 1, 2015

The Veteran was afforded a VA examination in June 2014.  At that time, the examiner indicated that the Veteran's total knee replacement had residuals of severe painful motion or weakness.  The Veteran was also found to have a meniscal tear and frequent episodes of joint pain and effusion.  Therefore, based on the criteria for Diagnostic Code 5055, an evaluation of 60 percent is warranted.  

As noted, Diagnostic Code 5055 also provides for ratings greater than 30 percent if appropriate under diagnostic codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula) by analogy.  However, a rating higher than 60 percent is not available under any of these diagnostic codes. 

In light of the medical evidence of record, and after resolving any benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's symptoms of status-post total left knee replacement are consistent with a 60 percent evaluation from January 1, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5055.


Extraschedular Consideration

The Board has considered whether the Veteran's claim warrants referral for consideration of an extraschedular rating.  An extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) (2014) if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  

The Board finds that the Veteran's disability picture is adequately contemplated by the rating schedule.  The Veteran's service-connected left knee disability has been manifested by pain, limitation of motion, and symptoms associated with removal of the semilunar cartilage.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5260, 5055.  Additional functional effects of pain are specifically contemplated by the rating schedule, including the assigned evaluations under 38 C.F.R. §§ 4.40 and 4.59.  See 38 C.F.R. § 4.10 ("The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.")  Therefore, the Board finds that the Veteran's disability picture is adequately contemplated by the schedular rating criteria.  Moreover, the Veteran has not claimed nor does the evidence show that his service-connected left knee disability causes interference with his employment or required hospitalization during the periods on appeal.  In summary, the schedular criteria for the left knee contemplate the manifestations of Veteran's disability and referral is not required.  Thun v. Peake, 22 Vet. App. 111 (2008); 38 C.F.R. § 3.321(b)(1).  

Finally, the Board notes that under Johnson v. McDonald, 762 F. 3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


      Total Disability Rating Due To Individual Unemployability (TDIU)

A request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  There must be cogent evidence of unemployability in the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (citing Comer v. Peake, 552 F.3d 1362 (Fed. Cir. 2009)).  In the instant case, the holding of Rice is inapplicable since the there is no cogent evidence that the Veteran is currently unable to obtain and maintain substantially gainful employment as a result of his service-connected left knee disability.  Accordingly, further consideration of entitlement to increased compensation based on TDIU is not necessary.


ORDER

Entitlement to a disability rating in excess of 10 percent for limitation of flexion of the left knee, status post-surgery for ACL repair with residual scars, based on arthritis, prior to October 16, 2015, is denied.

Entitlement to a separate disability rating of 10 percent for symptomatic removal of the semilunar cartilage of the left knee is granted prior to October 16, 2015, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a 60 percent rating for status-post total left knee replacement is granted from January 1, 2015, subject to the laws and regulations governing the award of monetary benefits.



____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


